DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               F.B., a child,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2044

                              [April 15, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Darren Steele, Judge; L.T. Case No. 432020CJ000038B.

  Crystal J. Marsh of Marsh Law Firm, P.A., Stuart, for appellant.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

MAY, KUNTZ and ARTAU, JJ., concur.

                          *           *          *

    Not final until disposition of timely filed motion for rehearing.